Title: From Thomas Jefferson to Vergennes, 20 November 1785
From: Jefferson, Thomas
To: Vergennes, Charles Gravier, Comte de



Sir
Paris Nov. 20. 1785.

I found here on my return from Fontainebleau the letter of Octob. 30. which your excellency did me the honour there of informing me had been addressed to me at this place, and I shall avail myself of the first occasion of transmitting it to Congress, who will receive with great pleasure these new assurances of the friendly sentiments which his Majesty is pleased to continue towards the United States.
I am equally persuaded they will pay the most serious attention to that part of your excellency’s letter which mentions the information you have received of certain acts or regulations of navigation and commerce passed in some of the United states, which are injurious to the commerce of France. In the mean time I wish to remove the unfavourable impressions which those acts seem to have made, as if they were a departure from the reciprocity of conduct stipulated by the treaty of February 6. 1776. The effect of that treaty is to place each party with the other always on the footing of the most favored nation. But those who framed the acts probably did not consider the treaty as restraining either from discriminating between foreigners and natives. Yet this is the sole effect of these acts. The same opinion as to the meaning of the treaty seems to have been entertained by this government both before and since the date of these acts. For the Arret of the king’s council of August 30. 1784. furnished an example of such a discrimination between foreigners and natives importing salted fish into his Majesty’s dominions in the West Indies; by laying a duty on that imported by foreigners, and giving out the same in bounty to native importers. This opinion shews itself more remarkeably in the late Arrets of the 18th. and 25th. of September, which increasing to excess the duty on foreign importations of fish into the West Indies, giving the double in bounty on those of natives, and thereby rendering it impossible for the former to sell in competition with the latter, have in effect prohibited the importation of that article by the citizens of the United states.

Both nations perhaps may come into the opinion that their friendship and their interest may be better cemented by approaching the condition of their citizens reciprocally to that of natives, as a better ground of intercourse than that of the most favoured nation. I shall rest with hopes of being authorised in due time to inform your Excellency that nothing will be wanting on our part to evince a disposition to concur in revising whatever regulations may on either side bear hard on the commerce of the other nation. In the mean time I have the honour to assure you of the profound respect and esteem with which I have the honour to be Your Excellency’s most obedient and most humble servant,

Th: Jefferson

